Case 1:21-cv-00287-JSR Document 2-5 Filed 01/13/21 Page 1 of 2

EXHIBIT E
Case 1:21-cv-00287-JSR Document 2-5 Filed 01/13/21 Page 2 of 2

| Riccardo laccarine 3 Surrey Lane y
Hempstead, NY 11550
BARNES Wendell V. Shepherd Ls ead
B [ S _ TACCARINO & Michael C. Anderson Fax: 516.483.0566
Matthew J. Berger 29 Legion Drive
SHEPHERD LLP Danielle M. Carney Bergenfield, NJ 07621
iene sioner Tel: 201.387.2600
Dana L. Henke
Steven H. Kern Roy Barnes, Retlred
258 Saw Mill River Road, Elmstord, NY 10523 Lauren M. Kuglelska*
Tel: 914.592.1515 | Fax: 914.592,3213 Giacchino J. Russa *Also Admitted in NJ

October 16, 2020
VIA EMAIL, CERTIFIED MAIL RRR
& FIRST CLASS MAIL
A Plus Painting Inc. a/k/a
A Plus Painting & Construction
41 Clover Avenue
P.O. Box 310
Colonia, NJ 07067

DEMAND LETTER
Re: District Council No. 9, IUPAT

Dear Sir/Madam:

Please be advised that this firm represents the District Council No. 9, Affiliated with
International Union of Allied Painters and Allied Trades, A.F.L.-C.LO.

Enclosed please find a copy of the Joint Trade Committee Decision that was sent to your
company on October 6, 2020.

Demand is hereby made that you comply with the attached decision within ten (10) days
of receipt. In the event that you fail to comply, we will have no other choice but to initiate litigation.

Thank you for your anticipated cooperation and courtesies.
Very truly yours,

/s/ Silvia Olivera
Silvia Olivera, Paralegal

Enc.
